Citation Nr: 1752878	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-22 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence (NME) has been submitted to reopen the claim of entitlement to service connection for residuals of a left testicle cyst, and, if so, whether service connection is warranted.

2.  Whether NME has been submitted to reopen the claim of entitlement to service connection for bilateral pes planus, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a dermatological condition of the bilateral feet (manifested by bunions, hammertoes, and corns).

4.  Entitlement to a compensable evaluation for left knee strain.  

5.  Entitlement to an evaluation in excess of 10 percent for a lumbar back disability (previously rated as chronic lumbosacral strain with L5-S1 spondylolisthesis and mild degenerative disc disease). 

6.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service in October 1990, from June 2003 to February 2004, and from October 2004 to January 2006.     

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): (1) entitlement to service connection for residuals of a left testicle cyst; (2) entitlement to service connection for bilateral pes planus; (3) entitlement to service connection for a dermatological condition of the bilateral feet; (4) entitlement to a compensable evaluation for left knee strain; and (5) entitlement to an evaluation in excess of 30 percent for PTSD.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a left testicle cyst and entitlement to service connection for bilateral pes planus were denied in an April 2006 rating decision, which became final.  However, new and material evidence pertaining to both disabilities was received since the April 2006 rating decision. 

2.  As of June 8, 2017, the Veteran's lumbar back disability has manifested in muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour. 


CONCLUSIONS OF LAW

1.  NME regarding the residuals of a left testicle cyst claim has been received since the final April 2006 decision.  See 38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

2.  NME regarding the bilateral pes planus claim has been received since the final April 2006 decision.  See 38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a 20 percent evaluation, but no higher, for the lumbar back disability have been met since June 8, 2017.  See 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242, 5237-5243 (2017); DeLuca v. Brown, 8 Vet. App. 202 at 207 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  NME to Reopen Left Testicle Cyst and Bilateral Pes Planus Claims

Entitlement to service connection for residuals of a left testicle cyst and entitlement to service connection for bilateral pes planus were denied in an April 2006 rating decision, which became final.  The Board is required to independently evaluate whether NME has been submitted.  Since the April 2006 rating decision, the claims file has been supplemented with, in pertinent part: (1) service treatment records; (2) treatment records from Central Arkansas VAMC; and (3) lay testimony during the February 2017 Board hearing.  

The Veteran's residuals of a left testicle cyst claim was previously denied because the AOJ relied on the April 2006 examiner's assessment of no current residuals.  See April 2006 genitourinary examination report; April 2006 rating decision.  The aforementioned evidence is new, in that it is not cumulative or redundant of that previously of record, and is material, in that it is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of a left testicle cyst.  See March 2017 treatment record from Central Arkansas VAMC (diagnosing "dermatitis/cyst left scrotal sac" and describing it as a "chronic infection with residual mass left scrotal sac").  As such, the supplemental evidence is new and material and reopening of the claim of entitlement to service connection for residuals of a left testicle cyst is warranted.  

The Veteran's bilateral pes planus claim was previously denied because the AOJ relied on the April 2006 examiner's opinion that the Veteran's disability was congenital and that it was more likely aggravated by his post-service career in corrections than by his service, in part because the Veteran did not require any in-service shoe profiles.  See April 2006 feet examination report; April 2006 rating decision.  The aforementioned evidence is new, in that it is not cumulative or redundant of that previously of record, and is material, in that it is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral pes planus.  See June 2005 soft shoe profile (associated with the claims file after the April 2006 rating decision and challenging the accuracy of the April 2006 examiner's factual premise).  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the supplemental evidence is new and material and reopening of the claim of entitlement to service connection for residuals of bilateral pes planus is warranted.  

II.  Increased Rating for Lumbar Back Disability 

The Veteran generally contends that the manifestations of his lumbar back disability are more severe than currently evaluated.  See March 2011 Notice of Disagreement; July 2013 Form 9; February 2017 testimony.  The Board finds that, since June 8, 2017, a 20 percent evaluation, but no higher, is warranted.    

The Veteran's lumbar back disability is currently evaluated at 10 percent disabling.  An evaluation of 10 percent is warranted when the evidence shows: (1) combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; (2) forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; (3) muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or (4) vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Formula). 

A higher evaluation of 20 percent is not warranted unless the evidence shows: (1) combined range of motion of the thoracolumbar spine not greater than 120 degrees; (2) forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or (3) muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A higher evaluation of 40 percent is not warranted unless the evidence shows: (1) favorable ankylosis of the entire thoracolumbar spine; or (2) forward flexion of the thoracolumbar spine 30 degrees or less.  Id.  A higher evaluation of 50 percent is not warranted unless the evidence shows unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A higher evaluation of 100 percent is not warranted unless the evidence shows unfavorable ankylosis of the entire spine.  Id.

Based on the evidence currently of record, the Board finds that, as of June 8, 2017, the Veteran's lumbar back disability has manifested in muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour, which warrants a 20 percent evaluation.  Id.  The Board acknowledges a June 2010 treatment record from Central Arkansas VAMC indicating "exaggerated lordosis," but finds this record insufficient to warrant the higher rating since that date because the regulation specifies "reversed lordosis," not lordosis.  Id.  Additionally, the Veteran is not entitled to an evaluation in excess of 20 percent because there is no evidence of ankylosis or that his invertebral disc syndrome resulted in "bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, General Formula, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  The Board acknowledges the June 2017 Disability Benefits Questionnaire indicating incapacitating flare-ups, but finds this record insufficient to warrant a higher rating because there is no indication that these episodes resulted in bed rest that was prescribed and treated by a physician.  See IVDS Formula.  As such, as of June 8, 2017, the manifestations of the Veteran's lumbar back disability warrant a 20 percent evaluation, but no higher.  


ORDER

Reopening of the left testicle cyst claim is granted.  

Reopening of the bilateral pes planus claim is granted.

Effective June 8, 2017, a 20 percent evaluation, but no higher, for the lumbar back disability is granted, subject to regulations applicable to the payment of monetary benefits.



REMAND

While additional delay is regrettable, a remand is required to fairly decide the remaining claims.  Regarding the residuals of left testicle cyst, further medical opinion is needed to determine whether the March 2017 symptoms are etiologically related to the Veteran's in-service cyst.  Regarding the bilateral pes planus and dermatological condition of the bilateral feet, further medical opinion is needed to clarify whether these conditions are congenital and etiologically related to service.  Regarding the left knee strain, the Board requires an examination that complies with the Correia holding.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  Regarding PTSD, the Board requires a new examination, as the Veteran has contended worsening since the May 2010 VA psychiatric examination.  See February 2017 testimony.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion that addresses whether the Veteran's current dermatological issues of the left testicle are etiologically related to the Veteran's in-service left testicle cyst.  

See March 2017 treatment record from Central Arkansas VAMC (diagnosing "dermatitis/cyst left scrotal sac" and describing it as a "chronic infection with residual mass left scrotal sac"). 

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion. 

Please provide a rationale for any opinion given.

2.  Obtain a medical opinion that addresses whether the Veteran's bilateral pes planus and dermatological condition of the bilateral feet (manifested by bunions, hammertoes, and corns) are congenital, such that they clearly and unmistakably preexisted service, or acquired.  

See April 2006 VA feet examination report (indicating that bilateral pes planus is congenital, but not stating that it was clearly and unmistakably congenital); April 2006 treatment record from Central Arkansas VAMC (indicating that the bunions and hammertoes are congenital, but not stating that it was clearly and unmistakably congenital).

If clearly and unmistakably congenital, further opine as to whether it was at least as likely as not (50 percent probability or greater) aggravated beyond natural progression by service.  If not clearly and unmistakably congenital, further opine as to whether it was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by service.  

See June 2005 soft shoe profile (challenging the accuracy of the April 2006 examiner's factual premise); April 2006 treatment record from Central Arkansas VAMC (indicating that bunions and hammertoes can be aggravated by improperly fitting shoe gear); April 2006 VA feet examination (indicating that corns were secondary to bunions). 

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion. 

Please provide a rationale for any opinion given.

3.  As there is no pertinent examination of record that complies with the Correia holding, schedule the Veteran for an examination to assess the current severity of his left knee strain.  See Correia, 28 Vet. App. at 168-70; 38 C.F.R. § 4.59.  

4.  As the Veteran has contended worsening of psychiatric symptoms since his last pertinent VA examination in May 2010, schedule him for an examination to assess the current severity of his PTSD.  See February 2017 testimony.   

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


